Citation Nr: 0028697	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 1993, 
for the grant of service connection for lumbosacral strain.

2.  Entitlement to an increased initial evaluation for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1954 to April 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted service connection for 
lumbosacral strain and assigned a 10 percent evaluation 
effective March 25, 1993.  

The issue of entitlement to service connection for a back 
disability was previously before the Board and remanded in 
February 1998.  Since the August 1998 RO decision has granted 
service connection for lumbosacral strain, and the veteran 
has not disagreed with this characterization of his back 
disability, the issue of entitlement to service connection 
for a back disorder is moot.  

During the veteran's personal hearing in August 2000, at page 
2 of the transcript, it was indicated that the veteran 
desired to claim entitlement to service connection for a 
heart disability secondary to his service-connected 
disability.  At page 8 of the August 2000 hearing transcript, 
it was indicated that the veteran was disabled and receiving 
Social Security benefits as a result of his back condition.  
The Board construes this as an inferred claim of entitlement 
to a total rating based upon individual unemployability due 
to service-connected disability.  The issues of entitlement 
to service connection for a heart disability on a secondary 
basis and entitlement to a total rating based upon individual 
unemployability due to service-connected disability are 
referred to the RO for its consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A February 1959 RO decision denied the veteran's December 
1958 claim for service connection for a back disability on 
the basis that back disability was not shown.  The veteran 
was notified of that decision and his appellate rights, but 
he did not initiate an appeal and it became final.  

3.  On March 25, 1993, the veteran submitted a statement 
indicating his intent to reopen his claim for service 
connection for a back disability.

4.  By RO decision in August 1998, service connection was 
granted for lumbosacral strain, effective March 25, 1993.  


CONCLUSION OF LAW

An effective date earlier than March 25, 1993, for service 
connection for lumbosacral strain is not warranted.  
38 U.S.C.A. §§ 5101(a), 5107 (West 1991); 38 C.F.R. §§  
3.155(a), 3.400(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1958, the veteran submitted a claim for 
entitlement to service connection for residuals of a back 
injury.  A February 1959 RO decision denied service 
connection for disability of the veteran's back.  The veteran 
was notified, by official letter dated February 26, 1959, 
that service connection for the back injury claimed had been 
denied because it was not shown by the evidence of record.  
He was advised of his appellate rights, but the veteran did 
not file an appeal and the February 1959 RO decision denying 
service connection for a back disability became final.

In a letter, received in March 1971, the veteran requested a 
copy of the disallowance letter (dated in 1958 or 1959) 
concerning his claim for service connection for a back 
disability.  A March 1971 letter to the veteran indicates 
that the requested letter was forwarded to him in compliance 
with his request.

On March 25, 1993, the veteran submitted a letter noting that 
he had previously applied for service connection and had been 
turned down in 1959.  He indicated a desire to reopen his 
claim.  The August 1998 RO decision granted service 
connection for lumbosacral strain effective March 25, 1993, 
the date the veteran's statement, indicating a desire to 
reopen his claim, was received.  

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a); Fleshman v. Brown, 9 Vet. App. 548, 551-52 
(1996); affirmed at Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998).  

The veteran was properly notified of the February 1959 RO 
decision denying service connection for a back disability by 
the February 1959 letter that also properly advised him of 
his appellate rights.  The veteran did not initiate an appeal 
from that decision and it became final.  The veteran's 
communication, received in March 1971, indicates the 
veteran's desire to have a copy of the letter denying his 
claim that was issued in 1959.  However, there is nothing in 
the content of the March 1971 communication from the veteran 
that indicates his intent to apply for or reopen his claim 
for service connection for a back disability.  Therefore, the 
March 1971 communication does not constitute an informal 
claim.  The first communication from the veteran indicating 
an intent to reopen his claim for service connection, 
following the February 1959 notification of the denial to the 
veteran, was the letter received from him on March 25, 1993.  

Since the February 1959 decision denying the claim of 
entitlement to service connection for a back disability is 
final, the receipt of the veteran's reopened claim was March 
25, 1993.  Since this was more than one year after his 
separation from service, the earliest effective date that may 
be assigned is the date of receipt of claim or date 
entitlement arose, whichever is later.  The veteran has been 
awarded service connection since March 25, 1993, the date of 
receipt of his claim.  

On the basis of the above analysis, a preponderance of the 
evidence is against the grant of service connection for 
lumbosacral strain prior to March 25, 1993, as the date that 
he reopened his claim is the earliest date that may be 
assigned.  


ORDER

An effective date prior to March 25, 1993, for the grant of 
service connection for lumbosacral strain is denied.


REMAND

Since the August 1998 RO decision granting service connection 
for lumbosacral strain is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  

The report of the July 1998 VA orthopedic examination 
reflects multiple diagnoses, including degenerative disc 
disease of the thoracic and lumbosacral spine.  The August 
1998 RO decision granted service connection for lumbosacral 
strain, but found that degenerative disc disease of the 
thoracic and lumbosacral spine was not service connected.  
The report of the July 1998 VA orthopedic examination does 
not reflect what symptoms are attributable to the veteran's 
lumbosacral strain or if symptoms attributable to the 
service-connected disability may be separated from the 
degenerative disc disease of his back.   

During the veteran's personal hearing before a veterans law 
judge in Washington, D.C, it was indicated that the veteran 
had received treatment at a VA facility in Prestonburg, 
Kentucky on the Thursday prior to the hearing in August 2000.  
See page 10 of the transcript.  He indicated that his VA 
treatment had been at Huntington and Prestonburg.  Records 
relating to treatment at VA facilities from 1994 through 
September 1997, as well as reports of June 1998 and April 
1999 X-rays have been associated with the record on appeal.  
However, more recent VA treatment records do not appear to be 
of record.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Huntington 
and Prestonburg VA medical facilities and 
request all records relating to treatment 
of the veteran's back from September 1997 
until the present.  

2.  The veteran should be afforded a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of his 
service-connected lumbosacral strain.  
All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner is requested to provide an 
opinion as to whether symptoms related to 
the veteran's service-connected 
lumbosacral strain may be identified 
separately from symptoms related to 
degenerative disc disease of the thoracic 
and lumbosacral spine.  If it is 
impossible to separate out symptoms 
related to lumbosacral strain from other 
disability of the veteran's back, it 
should be so stated.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected 
lumbosacral strain, or that are 
impossible to be separated therefrom, 
including setting forth in degrees of 
excursion, any limitation of motion of 
the veteran's low back.  The examiner is 
also requested to:  (1)  Express an 
opinion as to whether pain that is 
related to the veteran's service-
connected lumbosacral strain could 
significantly limit the functional 
ability of the low back during flare-ups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected lumbosacral strain, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, action 
should be taken to ensure complete 
development.  

4.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
initial evaluation of the veteran's 
lumbosacral strain.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


Error! Not a valid link.

